Citation Nr: 1146297	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-43 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating for that disability.  

The Board denied the Veteran's claim for a higher rating in a decision dated in June 2011.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The parties thereafter entered into a Joint Motion for Remand (JMR) in which they agreed that the Board's decision should be vacated and the case returned to the Board.  The JMR was incorporated by reference into a Court Order dated in September 2011.  In accordance with the September 2011 Order, the case has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board had failed to provide sufficient reasons and bases for why the Veteran was not entitled to a higher rating for his PTSD.  After the Court entered the September 2011 Order, the Veteran submitted a letter from his psychiatrist with a waiver of regional office consideration.  He also submitted a release requesting that VA obtain treatment records from this provider, Dr. H.J.  While some treatment records from Dr. H.J. are in the claims file, there records cover the period through February 2009 and the Veteran apparently had additional treatment after that time.  A remand is necessary in order to obtain the Veteran's more recent private treatment records.  Further, a new VA examination is required since the letter from the Veteran's psychiatrist indicates that the Veteran's PTSD may have gotten worse since the time of his VA examination in December 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain treatment records from Dr.  H.J. for the period from February 2009 to the present time.  The Veteran has provided a release enabling these records to be obtained.  However, if a new release is required then the Veteran should be requested to execute same and return it to VA.  If the requested records cannot be obtained the efforts to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  The Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  The examiner should review the claims file in conjunction with the examination.  All symptoms of the Veteran's PTSD should be set forth in detail, as well as their effects, if any, on the Veteran's social and occupational functioning.  To the extent possible, if there is a significant difference in the GAF scores, that should be reconciled if possible.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


